Exhibit 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement (“Agreement”) is made as of the
12th day of January, 2017, (the “Effective Date”) between comScore, Inc.
(“Company”), a Delaware corporation, and Christiana Lin (“Executive”).

WHEREAS, the Company employed Executive as Executive Vice President, General
Counsel and Chief Privacy Officer.

WHEREAS, Executive intends to resign from all positions with the Company, and in
connection with Executive’s separation from the Company, Executive and the
Company desire to set forth the terms of Executive’s separation from the Company
and certain transition services that Executive will provide to the Company.

THEREFORE, in consideration of the mutual promises contained in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the undersigned, intending to be legally bound, state
and agree as provided below.

1.    Separation. Executive will resign from her position as Executive Vice
President, General Counsel and Chief Privacy Officer effective January 23, 2017
(the “Resignation Date”). The parties further agree that Executive shall remain
employed by the Company through February 1, 2017 (the “Separation Date”).
Effective the Resignation Date, Executive is deemed to have resigned from all
elected, appointed or other positions held within the Company or from any
organization in which she represents the Company. Executive further agrees to
execute promptly upon request by the Company any additional documents to effect
the provisions of this Section 1.

2.    Payments, Benefits and Perquisites. Provided that Executive complies with
(and continues to comply with) all terms of this Agreement, including but not
limited to her obligations under Paragraphs 6 and 15 of this Agreement, and
fulfills all obligations thereunder, Executive will be entitled to the following
severance benefits:

 

  a. The Company will continue to pay Executive her annual base salary of
$347,985.00, less applicable taxes and withholdings as required by law
(“Severance Payments”), in accordance with the Company’s current normal payroll
cycle, beginning on the first pay period after the Separation Date and
continuing for a period of 12 months following the Separation Date (the
“Severance Period”), unless Executive has breached any provision of this
Agreement.

 

  b. The Company will pay Executive for all accrued salary and all accrued and
unused paid time off earned through the Separation Date, subject to standard
payroll deductions and withholdings, on the Company’s ordinary payroll date
next-following the Separation Date.

 

Page 1 of 8



--------------------------------------------------------------------------------

  c. Executive’s health insurance will terminate on the last day of the month in
which the Separation Date occurs. If eligible, Executive may thereafter elect to
continue Executive’s health benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) or state insurance laws, if
applicable, at Executive’s own expense (or, if Executive enters into this
Agreement, at the Company’s expense as provided in paragraph 2(e) below). Notice
of Executive’s COBRA rights will be sent to Executive under separate cover.
Executive’s rights to elect such coverage are not contingent upon her entering
into this Agreement.

 

  d. Executive agrees that, within 10 days following the Separation Date,
Executive will submit Executive’s final documented expense reimbursement
statement reflecting all business expenses she incurred through the Separation
Date, if any, for which Executive seeks reimbursement. The Company will
reimburse Executive for these expenses pursuant to its regular business
practice.

 

  e. If Executive elects continuation coverage pursuant to COBRA within the time
period prescribed pursuant to COBRA for Executive and Executive’s eligible
dependents, and for so long as Executive has not yet elected replacement
coverage, then the Company will pay the COBRA premiums for such coverage (at the
coverage levels in effect immediately prior to Executive’s termination) during
the Severance Period.

 

  f. Executive expressly understands and acknowledges that the Company agrees to
provide the above-stated payments and benefits in exchange for Executive’s
compliance with the terms set out in this Agreement. Executive further
acknowledges and agrees that she is not entitled to receive payment of any of
the benefits set forth in Paragraph 2 absent execution of this Agreement and the
Reaffirmation. With the exception of the benefits described in Paragraph 2(b),
Executive understands and agrees that the Company shall not provide any of the
consideration set forth in this Agreement (including without limitation the
payments or additional benefits listed in this Paragraph 2) until after the
Separation Date and only after Executive’s execution of an additional release
covering the period from the Effective Date through the Separation Date (which
Reaffirmation of Release of All Claims is attached hereto as Exhibit C). If
Executive fails to comply with any of her obligations under this Agreement
during the term for payment described above, Executive understands and
acknowledges that the Company may cease making any of the above-described
payments and benefits. Executive also acknowledges that if any payments are made
to her under the terms of this Agreement, but are suspended as a result of a
breach by Executive of any provision of this Agreement, including but not
limited to her continuing obligations under Paragraphs 6 and 16, then the
payments made to Executive are satisfactory and adequate consideration for the
covenants and releases made by Executive herein.

 

Page 2 of 8



--------------------------------------------------------------------------------

3.    Other Compensation or Benefits. Executive acknowledges that, except as
expressly provided in this Agreement and in the Consulting Agreement entered
into between the parties on January 12, 2017 (the “Consulting Agreement”),
Executive is not entitled to and will not receive any additional compensation,
severance or benefits from the Company after the Separation Date other than
vested compensation or benefits under the Company’s employee benefit plans in
accordance with the respective terms thereof. Executive further understands and
agrees that any options, restricted stock, and restricted stock units and other
equity awards that are not vested immediately prior to the Separation Date shall
be forfeited, except as otherwise provided in the respective terms and
agreements governing Executive’s currently outstanding equity awards under the
Company’s 2007 Equity Incentive Plan, and except as expressly provided in the
Consulting Agreement.

4.    Compensation Clawback. Executive acknowledges and agrees that, in addition
to any other rights the Company may have, if the Company is required to claw
back any incentive or other compensation pursuant to the Sarbanes-Oxley Act, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, any regulations
promulgated thereunder, or any other laws or regulations that may apply to
Executive whether in effect now or in the future, the Company shall be entitled
to cease any Severance Payments, and apply those Severance Payment amounts
toward any such claw back. Nothing in this Agreement shall prevent Executive
from commencing an action to challenge a termination of her Severance Payments
if she believes (i) the Company was not required to claw back her Severance
Payments or (ii) the Company terminated the Severance Payments in breach of this
Agreement. In addition, nothing in this Agreement shall prevent or waive
Executive’s ability or right to contest or defend against any claim made against
her for disgorgement, penalties, fines, forfeiture, or the return of any
compensation or benefits of any kind in any government inquiry or proceeding or
in any litigation brought against the Company or the Executive.

5.    Return of Company Property. Executive agrees to return all Company
Property that Executive has in her possession to the Company no later than the
Separation Date, provided, however that Company may provide Executive with
Company Property solely for her use in providing services pursuant to the
Consulting Agreement. Executive further agrees not to retain any Company
documents or any copies thereof except as provided below. “Company Property”
shall include, but not be limited to: Company files; manuals; notes; drawings;
records; business plans and forecasts; financial information; specifications;
computer-recorded information; tangible property (including, but not limited to:
computers; smart phones; cell phones; PDAs); credit cards; entry cards;
identification badges and keys; and any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof). Notwithstanding the foregoing, (a) Executive and her
counsel may retain copies of documents relating to this Agreement, her
employment relationship with the Company, and her benefits, compensation and
equity interests; and (b) Executive’s counsel (and any experts engaged by such
counsel) may retain any Company documents provided to such counsel by the
Company, by the Executive or by counsel for any party for the purpose of
assisting in their defense of Executive in any government inquiries or
proceedings or in any litigation brought against the Company or Executive (the
“permitted purposes”) and any copies thereof, provided that Executive’s counsel
and experts use such Company documents only for the permitted purposes, maintain
the confidentiality of such Company documents (including, if they must be filed
in court, filing them under seal if possible), and return them to the Company
when they are no longer needed for the permitted purposes (or, in the case of
Company documents reflecting

 

Page 3 of 8



--------------------------------------------------------------------------------

Executive’s attorneys’ work product or attorney-client communications between
Executive and her attorneys, certifying their destruction when they are no
longer legally required to be maintained), and provided further that Executive
and her counsel return to the Company promptly upon request, and share with no
other party without the Company’s express written consent, any Company documents
containing the Company’s attorney-client privileged information or attorney work
product of the Company’s counsel.

6.    Proprietary Information and Noncompetition Obligations. Executive
acknowledges her continuing obligations under the At-Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement
executed by Executive (the “Confidentiality Agreement”), a copy of which is
attached hereto as Exhibit A, including but not limited to, Executive’s
obligations related to confidentiality and noninterference with personnel
relations; provided, however, that Section 7(d) of the Confidentiality Agreement
shall be interpreted consistent with any applicable rules of the Virginia Rules
of Professional Conduct.    Notwithstanding anything herein or in Exhibit A to
the contrary, Executive shall not be held liable under this Agreement, Exhibit A
or any other agreement or any federal or state trade secret law for making any
confidential disclosure of a Company trade secret or other confidential
information to a government official or an attorney for purposes of reporting a
suspected violation of law or regulation, or in a court filing under seal.

7.    Non-Disparagement. The Company agrees that it will direct its executive
officers to refrain (and that the Company will use its reasonable best efforts
to cause the Company’s directors to refrain) from making any statement(s) that
disparage Executive, and Executive agrees to refrain from making any
statement(s) that disparages the Company, its directors or executive officers.
Nothing in this provision, or in any other provision of this Agreement, should
be construed to limit the Executive from (i) complying with any valid subpoena
or court order (about which Executive shall provide the Company with prompt
notice , a copy of the subpoena or court order, and a transcript of any
testimony, all to the maximum extent permitted by applicable law or policy);
(ii) cooperating with any government investigation; (iii) voluntarily
communicating, without notice to or approval by the Company, with any government
agency regarding a potential violation of any law or regulation;
(iv) cooperating with any reasonable requests by the Company; or (v) responding
to untruthful statements made about her or defending herself in connection with
any litigation or investigation. Similarly, nothing in this provision, or in any
other provision of this Agreement, should be construed to limit the Company or
any of its directors, officers or employees from (i) complying with any valid
subpoena or court order; (ii) making statements that it concludes in good faith
after consultation with counsel (a) are appropriate in filings, releases, and
other documents prepared in connection with applicable securities laws or
(b) may otherwise be required under any other applicable law; (iii) conducting
in good faith investigations or inquiries regarding any potential violation of
law; (iv) communicating with any government agency; or (v) responding to
untruthful statements made about them or defending themselves in connection with
any litigation or investigation.

8.    Cooperation. Executive is permitted to cooperate fully and truthfully with
any government authority conducting an investigation into any potential
violation of any law or regulation. Nothing in this Agreement is intended to or
shall prohibit Executive from providing such cooperation. Executive also agrees
to cooperate and assist comScore and/or its Board of

 

Page 4 of 8



--------------------------------------------------------------------------------

Directors or any committees thereof in any formal or informal investigation into
matters which Executive has relevant knowledge to the extent reasonably
requested. Executive agrees and acknowledges that such assistance and
cooperation may include, but not be limited to, providing all relevant
information and documents reasonably available to Executive about matters on
which she worked. Executive agrees to make herself promptly available to
comScore or its representatives at a mutually agreeable time for interviews and
meetings regarding any matter relating to her employment or matters on which she
worked while employed at comScore as may be reasonably requested. The Company
shall reimburse Executive for the reasonable expenses she incurs in the course
of cooperating with such Company requests.

9.    Release of All Claims. Except as otherwise set forth in this Agreement,
Executive hereby releases, acquits and discharges the Company and its
affiliates, and their officers, directors, agents, servants, employees,
attorneys, shareholders, successors and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities (except those
indemnification rights excluded below) and obligations of every kind and nature,
in law, equity or otherwise, known or unknown, suspected or unsuspected,
disclosed and undisclosed, arising out of or in any way related to any and all
agreements, events, acts or conduct executed or occurring at any time prior to
and including the date on which Executive executes this Agreement, including but
not limited to: all such claims and demands directly or indirectly arising out
of or in any way connected with Executive’s employment with the Company or the
termination of that employment; claims or demands related to salary, incentive
payments, commissions, stock, stock options, or any other ownership interests in
the Company, vacation pay, fringe benefits, expense reimbursements, severance
pay, or any other form of compensation; claims pursuant to federal, state or
local law, statute or cause of action including, but not limited to, the federal
Civil Rights Act of 1964, as amended; the federal Americans with Disabilities
Act of 1990, as amended; tort law; contract law; wrongful discharge;
discrimination; harassment; fraud; defamation; emotional distress; and breach of
the implied covenant of implied good faith and fair dealing.

EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES THAT

THIS RELEASE IS A GENERAL RELEASE AND THAT BY

SIGNING THIS AGREEMENT, EXECUTIVE IS SIGNING THIS RELEASE.

Nothing in this Agreement shall be construed to prohibit Executive from
commencing, instituting, participating, providing truthful information, or
otherwise assisting in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission or any other government agency; provided,
however, that by signing this Agreement, Executive agrees to waive and release
any right Executive may have to recover monetary relief or compensation from the
Released Parties in connection with any such proceeding or investigation. For
the avoidance of doubt, nothing herein prevents Executive from receiving any
whistleblower or similar award. Further, this release shall not be deemed to
affect a release of any claim that may not be released by law, including rights
to unemployment or workers compensation, and rights to vested benefits governed
by ERISA, nor shall it be deemed to affect a release of any right to enforce the
terms of this Agreement or any rights Executive may have to indemnification
under the Indemnification Agreement (attached hereto as Exhibit B), the
Company’s By-Laws or applicable law.

 

Page 5 of 8



--------------------------------------------------------------------------------

Executive represents and warrants that Executive has not previously filed or
joined in any claim released herein.

10.    Waiver and Release Acknowledgement. Executive acknowledges that Executive
is knowingly and voluntarily making the above waiver and release. Executive also
acknowledges that the consideration given for the waiver and the release in the
preceding paragraphs hereof is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that:

 

  a. Executive has been and is advised to consult an attorney regarding this
Agreement prior to executing it and that she has been given sufficient time to
do so;

 

  b. Executive has received full and adequate consideration for this Agreement,
including the waiver and release herein; and

 

  c. Executive fully understands and acknowledges the significance and
consequences of this Agreement and represents by her signature that the terms of
this Agreement are fully understood and voluntarily accepted by her. This
Agreement has been individually negotiated by Executive and is not part of a
group exit incentive or other group employment termination program.

11.    Enforcement. Except as otherwise provided herein, if any action at law or
in equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

12.    Costs. Other than any costs recoverable under the “Enforcement” Section
above, the parties intend that each shall bear its own costs, if any, that may
have been incurred relating to this Agreement.

13.    No Admission of Liability. This Agreement is not an admission of
liability by any party.

14.    Notice. In the event that any notice is to be given to any party under
this Agreement, it shall be given by certified mail, return receipt requested,
and addressed to the party as follows:

 

To Company:    comScore, Inc.    Attention: General Counsel    11950 Democracy
Drive, Suite 600    Reston, VA 20190 To Executive:    Christiana Lin   

P.O. Box 5306

   Arlington, VA 22205 with a copy to:    Amy J. Traub, Esq.    Baker &
Hostetler, LLP    45 Rockefeller Plaza    New York, NY 10111-0100

 

Page 6 of 8



--------------------------------------------------------------------------------

15.    Continuing Obligation. The parties agree that the terms of the
Confidentiality Agreement and the Indemnification Agreement, attached hereto as
Exhibits A and B, respectively, continue in full force and effect. For the
avoidance of doubt, nothing herein alters: (i) Executive’s rights or obligations
with respect to indemnification as set forth in the Indemnification Agreement,
the Company’s By-Laws or applicable law; or (ii) Executive’s obligations and the
Company’s rights under the Confidentiality Agreement as stated above in
Paragraph 6.

16.    Section 409A. It is intended that all amounts or benefits provided under
this Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and treasury regulations relating thereto, so as not to
subject Executive to the payment of any interest and tax penalty which may be
imposed under Section 409A of the Code, and this Agreement shall be interpreted,
construed, and administered accordingly; provided, however, that the Company and
the other Released Parties shall not be responsible for any taxes, penalties,
interest or other losses or expenses incurred by Executive due to any failure to
comply with Section 409A of the Code. In furtherance thereof, the terms of this
Agreement, to the extent necessary, may be modified to be exempt from and so
comply with Section 409A of the Code. All references in this Agreement to
Executive’s separation of employment shall mean a separation from service within
the meaning of Section 409A of the Code. Each payment under this Agreement as a
result of the separation of Executive’s service shall be considered a separate
payment for purposes of Section 409A of the Code.

17.    Miscellaneous. This Agreement, along with the Confidentiality Agreement
and the Indemnification Agreement, constitutes the full and entire understanding
and agreement between the parties regarding the subjects hereof. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such
promises, warranties or representations. This Agreement may not be modified or
amended except in writing signed by both Executive and a duly authorized officer
of the Company. This Agreement shall bind the heirs, personal representatives,
successors and assigns of both Executive and the Company, and inure to the
benefit of both Executive and the Company, their heirs, successors and assigns.
Executive represents and warrants that Executive has not previously assigned or
transferred, or purported to assign or transfer, to any person or entity, any of
the claims released herein and Executive agrees to indemnify and hold harmless
the Released Parties from any claim, demand, debt, obligation, liability, cost,
expense, right of action or cause of action based on, arising out of or in
assignment. If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question shall be modified by
the court so as to be rendered enforceable. This Agreement shall be governed in
all respects by the laws of the Commonwealth of Virginia, without reference to
its choice of law rules. This Agreement may be signed electronically and in
counterparts.

 

Page 7 of 8



--------------------------------------------------------------------------------

The undersigned state that they have carefully read this Agreement, that they
know and understand its terms, and they sign it freely.

January 12, 2017

 

COMPANY: COMSCORE, INC.

/s/ Gian Fulgoni

Name: Gian Fulgoni Title: Chief Executive Officer EXECUTIVE:

/s/ Christiana Lin

Christiana Lin

 

Page 8 of 8



--------------------------------------------------------------------------------

EXHIBIT A

(At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement)



--------------------------------------------------------------------------------

EXHIBIT B

(Indemnification Agreement)



--------------------------------------------------------------------------------

EXHIBIT C

Reaffirmation of Release of All Claims

In exchange for, and as a condition to receipt of, the payments and benefits set
forth in Paragraph 2 of the Separation and General Release Agreement between
comScore, Inc. (“Company”), a Delaware corporation, and Christiana Lin
(“Executive”) dated January 12, 2017 (the “Separation Agreement”), the Company
and Executive have entered into this Reaffirmation of Release of All Claims
(this “Reaffirmation”) as of the last date set forth on the signature page
hereto.

1.    Release of All Claims. For and in consideration of the payments and
benefits payable under the Separation Agreement, which, absent this
Reaffirmation, Executive acknowledges and agrees that she otherwise would not be
entitled to receive, and except as otherwise set forth in this Reaffirmation,
Executive hereby releases, acquits and discharges the Company and its
affiliates, and their officers, directors, agents, servants, employees,
attorneys, shareholders, successors and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities (except those
indemnification rights excluded below) and obligations of every kind and nature,
in law, equity or otherwise, known or unknown, suspected or unsuspected,
disclosed and undisclosed, arising out of or in any way related to any and all
agreements, events, acts or conduct executed or occurring at any time prior to
and including the date on which Executive executes this Agreement, including but
not limited to: all such claims and demands directly or indirectly arising out
of or in any way connected with Executive’s employment with the Company or the
termination of that employment; claims or demands related to salary, incentive
payments, commissions, stock, stock options, or any other ownership interests in
the Company, vacation pay, fringe benefits, expense reimbursements, severance
pay, or any other form of compensation; claims pursuant to federal, state or
local law, statute or cause of action including, but not limited to, the federal
Civil Rights Act of 1964, as amended; the federal Americans with Disabilities
Act of 1990, as amended; tort law; contract law; wrongful discharge;
discrimination; harassment; fraud; defamation; emotional distress; and breach of
the implied covenant of implied good faith and fair dealing.

EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES THAT

THIS RELEASE IS A GENERAL RELEASE AND THAT BY

SIGNING THIS AGREEMENT, EXECUTIVE IS SIGNING THIS RELEASE.

Nothing in this Agreement shall be construed to prohibit Executive from
commencing, instituting, participating, providing truthful information, or
otherwise assisting in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission or any other government agency; provided,
however, that by signing this Agreement, Executive agrees to waive and release
any right Executive may have to recover monetary relief or compensation



--------------------------------------------------------------------------------

from the Released Parties in connection with any such proceeding or
investigation. For the avoidance of doubt, nothing herein prevents Executive
from receiving any whistleblower or similar award. Further, this release shall
not be deemed to affect a release of any claim that may not be released by law,
including rights to unemployment or workers compensation, and rights to vested
benefits governed by ERISA, nor shall it be deemed to affect a release of any
right to enforce the terms of this Agreement or any rights Executive may have to
indemnification under the Indemnification Agreement (attached to the Separation
Agreement as Exhibit B), the Company’s By-Laws or applicable law.

Executive represents and warrants that Executive has not previously filed or
joined in any claim released herein

2.    No Transfer of Potential Claims. Executive represents and warrants that
she has not previously assigned or transferred, or purported to assign or
transfer, to any person or entity, any of the claims released herein and
Executive agrees to indemnify and hold harmless the Released Parties from any
claim, demand, debt, obligation, liability, cost, expense, right of action or
cause of action based on, arising out of or in assignment.

3.    No Admission of Liability. This Reaffirmation is not an admission of
liability by any party.

4.    Sufficiency of Consideration. Executive acknowledges and agrees that the
payments and benefits set forth in Paragraph 2 of the Separation Agreement,
which Executive acknowledges and agrees that she is not entitled to receive
absent execution of this Reaffirmation, have provided good and sufficient
consideration for every promise, duty, release, obligation, agreement and right
contained in this Reaffirmation.

5.    Knowledgeable Decision by Executive. Executive specifically acknowledges
that the Company has advised Executive to consult with an attorney regarding
entering into this Reaffirmation, and that Executive has done so. Executive
further represents and warrants that she has read and understands the terms and
conditions of this Reaffirmation and the fact that this Reaffirmation forever
releases the Released Parties from any legal action arising from Executive’s
relationship, or termination of the employment relationship, with them as an
employee. Executive is signing, delivering and entering this Agreement of her
own free will.

6.    Enforcement. Except as otherwise provided herein, if any action at law or
in equity is necessary to enforce or interpret the terms of this Reaffirmation,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

7.    Costs. Other than any costs recoverable under the “Enforcement” Section
above, the parties intend that each shall bear its own costs, if any, that may
have been incurred relating to this Reaffirmation.



--------------------------------------------------------------------------------

8.    Governing Law. This Reaffirmation shall be governed in all respects by the
laws of the Commonwealth of Virginia, without reference to its choice of law
rules.

9.    General Provisions.

a.    Severability. If any provision of this Reaffirmation is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Reaffirmation and the provision in question
shall be modified by the court so as to be rendered enforceable.

b.    Entire Agreement. This Reaffirmation and the Separation Agreement set
forth the entire agreement between the parties and supersede any other prior
agreements or understandings between the parties concerning the subject matters
of the Separation Agreement and the Reaffirmation, except as expressly provided
in Paragraphs 6, 15 and 18 of the Separation Agreement. By signing this
Reaffirmation, Executive reaffirms that she will also continue to abide by the
terms of the Separation Agreement, which terms are expressly incorporated
herein. Each party acknowledges that such party has not relied on any
representations, promises or agreements of any kind made to such party in
connection with the other party’s decision to enter into this Reaffirmation,
except for those set forth in this Reaffirmation and the Separation Agreement.

c.    Counterparts. This Reaffirmation may be signed electronically and in
counterparts.



--------------------------------------------------------------------------------

The undersigned state that they have carefully read this Reaffirmation, that
they know and understand its terms, and they sign it freely.

February     , 2017

 

COMPANY: COMSCORE, INC.

 

Name: Title: EXECUTIVE:

 

Christiana Lin